Lewis, J.
The fact of appellee’s nonresidence is not shown by the record. No error, therefore, is apparent in the action of the trial court in overruling the motion to dismiss. A motion for a new trial was not filed, nor was the action of the trial court upon the motion to dismiss preserved by bill of exceptions, both of which things were necessary to be done to enable this court to review the error complained of. See case of Severs vs. Trust Co. (this day decided) 1 Ind. Ter. 2. The judgment is affirmed.